Citation Nr: 1137666	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  07-29 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 20 percent for lumbar disc degeneration at L4-5 (hereinafter a "low back disability").  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his two children


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from September 1996 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Huntington, West Virginia.  This claim was previously remanded by the Board in October 2009 for additional evidentiary development.  

The Veteran was previously afforded a hearing before an Acting Veterans Law Judge at the RO in Huntington, West Virginia in July 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  However, as discussed below, this Acting Veterans Law Judge is no longer employed by the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In July 2009, the Veteran appeared at a hearing before an Acting Veterans Law Judge who is no longer employed by the Board.  In August 2011, the Veteran was notified of his right to a new Board hearing with a Veterans Law Judge still employed by the Board if he so desired.  In September 2011, the Board received notice from the Veteran expressing his desire to be scheduled for a new hearing before a Board member at his local RO.  As such, this claim must be remanded so that the Veteran can be scheduled for his requested hearing.  See 38 C.F.R. § 20.700(a) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a hearing before a Board member at the RO in Huntington, West Virginia at the earliest opportunity.  Notify the Veteran of the date, time, and location of this hearing, and put a copy of this notification letter in his claims file.  Once the Veteran has been afforded the requested hearing, or in the event that he withdraws his hearing request or fails to appear, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


